Order entered February 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00884-CR
                                      No. 05-12-00885-CR

                           JOHN JERONTON POGUE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                         Trial Court Cause Nos. 2-12-238, 2-11-437

                                            ORDER
       By letter dated January 18, 2013, the Court notified appellant’s counsel that the brief filed

in cause no. 05-12-00883-CR, also styled John Jeronton Pogue v. The State of Texas, did not

raise any issues regarding the above appeals. We directed appellant to file, within ten days,

either: (1) a brief raising issues on the merits for the above appeals; (2) a motion to withdraw as

counsel, accompanied by an Anders brief; or (3) motions to dismiss the appeal that comply with

Texas Rule of Appellate Procedure 42.2(a)(1). To date, counsel has filed neither appellant’s

brief nor motions to dismiss the appeals, nor has he otherwise communicated with the Court

regarding the appeals. The appeals cannot proceed until the issue of appellant’s brief is resolved.
         Accordingly, we ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE